Citation Nr: 1530727	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-26 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Chicago, Illinois.  The Board remanded this case in December 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against a finding that the current back disability began in or is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2009, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran identified two sources of private treatment.  VA contacted those private facilities and received responses consisting of documents and discs, now associated with the claims file.  VA provided an examination and opinion for the back claim in March 2015.  There is no indication or assertion that the examination is inadequate.  Rather, the examiner discussed the symptoms and history and thoroughly explained the nature of the current disability and its etiology.  

Following the Board's remand directives, the AOJ obtained a VA examination and medical opinion for the back.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his wife, and his son are competent to report symptoms and experiences observable by their senses; however they are not competent to diagnose a back disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds them credible as their statements are detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current low back disability.  Private treatment records of an x-ray from November 2010 note severe lumbar disc disease, degenerative changes, and diffuse idiopathic skeletal hyperostosis (DISH) throughout the spine.  The VA examiner in March 2015 diagnosed degenerative arthritis of the spine and spinal fusion/spondylosis.  The VA provider also identified the DISH disability.

The evidence does not show that the current back disability was incurred in or is otherwise related to an injury in service.  In statements to VA, the Veteran reported having to carry over 75 pounds, including his pack and radio, over various terrain during his Marine service.  He noted that this put stress on his back.  He only complained about his back pain once in service and was told to tough it out, so he never sought medical attention.  See November 2009 statement, son's statement.  The Veteran had a physical examination in August 1948 prior to separation from service.  Despite his pain, the examiner did not diagnose any back condition and found a normal spine.  The Veteran and his wife reported that he continued to experience pain and back problems for the next 15 years before seeking treatment.  The Veteran's son also reported seeing his father have back problems throughout his life.  The Board has considered the lay reports of continuity of symptomatology and acknowledges that such evidence may be sufficient to prove service connection for a chronic disease, such as arthritis.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, the evidence in this case fails to sufficiently establish continuity of symptomatology.  Indeed, the Veteran did not seek medical treatment for 15 years after service and the examiner at the time of separation found no back disability.

Moreover, the March 2015 VA examiner found that the current disability was age-related and not attributable to service.  The examiner concluded that the current DISH and other low back disabilities were less likely than not incurred in or caused by service.  The examiner explained that DISH is considered a form of degenerative arthritis and is characterized by excessive bone growth along the sides of the vertebrae of the spine.  The Veteran reported his first back procedure in the late 1960s or 1970, more than 20 years after service.  The examiner acknowledged the Veteran's back problems and difficulty over the years, but the disc problem treated in the late 1960s would not likely have occurred in the 1946 to 1948 interval during service.

In her December 2009 letter, the Veteran's wife noted that the Veteran's orthopedic surgeon said his chronic back problems were a result of multiple physical stressors, including his military service.  The Veteran's wife is competent to report this opinion.  However, the second-hand report is less credible and probative than a direct opinion from that provider.  Specifically, it is unclear whether the provider was able to view the Veteran's service records or whether he offered any explanation in support of the conclusion.  Thus, this indirect opinion is outweighed by the VA examiner's negative opinion, which relied on all relevant evidence and provided supporting rationale. 

The preponderance of the evidence is against a finding that the currently reported back pain has continuously manifested since service.  The most probative evidence shows no disability at separation from service and includes a medical opinion finding that the current disabilities, including any treated in the 1960s, did not occur in service.  In order to establish service connection, the evidence must show that the current disability is causally related to service.  38 C.F.R. § 3.303.  Here, the preponderance of the evidence shows that the Veteran's current back disability is not related to or coincident with his service.  As such, service connection for the back cannot be established and must be denied.  See 38 C.F.R. § 3.303.


ORDER

Service connection for a low back disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


